Order of the Supreme Court, Suffolk County, dated November 15, 1971, affirmed, with $10 costs and disbursements. Pursuant to an interlocutory decree defendants were required, inter alia, to render certain accounts to plaintiff. Defendants have rendered their accounts and plaintiff has filed his objections. Plaintiff has not yet moved for a hearing on his objections. Defendants moved to take the deposition of plaintiff’s attorney and two accountants hired by him who had examined defendants’ books. Special Term granted the motion, ordered the examination to take place before a referee and empowered the referee to hear and determine all objections raised at the examination, including those based upon privilege. In our opinion it was a proper exercise of Special Term’s dis*779cretion to grant the motion (CPLR 3101, snbd. [a], par. [4] ; Matter of Macku, 29 A D 2d 539; Romeo v. Russo, 31 A D 2d 935). We express no opinion on matters of asserted privilege, however. Those issues are for the referee to hear and determine in the first instance. Hopkins, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.